DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.

Response to Arguments
 	The previously issued claim objection is withdrawn in view of amended claim 1.

 	The Applicant’s arguments with respect to claims #1-3, 7-14 in the reply filed on August 12, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.  Non-elected claims 15-20, previously withdrawn without traverse, have been cancelled by the Examiner.


Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin Brask, Registration #61,080, on November 22, 2021.

(Claim 12: Currently Amended)  The apparatus of claim 9, wherein the body of each of the first plurality of cells and the second plurality of cells projects in a direction perpendicular to a base surface of the substrate. 

Non-Elected Withdrawn Claims Cancelled
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  

(Claims 15-20: Cancelled)
Accordingly, claims 15-20 have been cancelled by the Examiner.  See MPEP 1302.04.

Allowable Subject Matter
 	Claims #1-3 and 7-14 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a gate electrode coupled to the channel of each of the plurality of cells in the first row and the second row” (claim 1), and “wherein the stack comprises a gate electrode comprising an indivisible body extending between each body of the second plurality of cells and coupled to a channel of each of the first plurality of cells as a second address line” (claim 9).
 	As to claim 1, Beigel et al. (U.S. Patent No. 10,297,290 B1), hereafter “Beigel”, teaches a generally similar memory structure.  See Beigel, FIG. 5A.  While Beigel teaches a gate electrode 512B the same gate electrode is not coupled to the channel of each of the plurality of cells in the first row and second row.  No other prior art was found.

 	As to claim 9, Applicant’s arguments regarding Chen et al. (U.S. Patent Publication No. 2012/0153371 A1) are persuasive.  Similarly as to claim 1, Beigel fails to teach the gate electrode coupled to a channel of each of the first plurality of cells as a second address line.   Furthermore, Beigel’s gate electrode 512B does not comprise an indivisible body extending between each body of the second plurality of cells.  No other prior art was found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829